Citation Nr: 0928904	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-34 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the severance of entitlement to service 
connection for diabetes mellitus, hypertension, neuropathy of 
the bilateral lower extremities and peripheral arterial 
disease, as of May 1, 2006, was proper. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and if so, whether 
entitlement to service connection for PTSD is warranted. 

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral shoulder disability and if so, whether entitlement 
to service connection for a bilateral shoulder disability is 
warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R. H.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.  In addition, he had various periods of active duty 
training with the Navy Reserve from 1987 to 1995.

This case comes before the Board of Veteran Appeals (Board) 
on appeal from February 2006 and February 2007 rating 
decisions of the Seattle, Washington Department of Veterans 
Affairs (VA).  The February 2006 decision severed the 
Veteran's entitlement to service connection for diabetes 
mellitus, hypertension, neuropathy of the bilateral lower 
extremities and peripheral arterial disease. 
The February 2007 decision confirmed and continued the 
previous denial of entitlement to service connection for PTSD 
and a bilateral shoulder disability.

By way of history, the record reflects that the RO denied the 
Veteran's claim for PTSD in November 2001 and denied the 
Veteran's claim for a bilateral shoulder disability in May 
2005.  The Veteran did not appeal these decisions and his 
claims became final.  38 U.S.C.A. § 5108, 7104 (West 2002); 
38 C.F.R. § 20.1103 (2008).  The Veteran submitted an 
informal claim to reopen the matters in June 2006.  A 
February 2007 rating decision reopened the claims and then 
denied them.

In any event, regardless of whether the RO adjudicated the 
issues on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
As such, the issues on appeal are as stated on the title 
page.

The issue of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish that the award 
of service connection for diabetes mellitus, hypertension, 
neuropathy of the bilateral lower extremities and peripheral 
arterial disease was clearly and unmistakably erroneous.

2.  Service connection for PTSD was denied in a November 2001 
rating decision.  The Veteran was notified of this decision 
and he did not file an appeal.  The Veteran filed a new claim 
in June 2006.

3.  Evidence received since the November 2001 RO decision is 
new and relates to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.

4.  Service connection for a bilateral shoulder disability 
was denied in a May 2005 rating decision.  The Veteran was 
notified of this decision and he did not file an appeal.  The 
Veteran filed a new claim in June 2006.

5.  Evidence received since the May 2005 RO decision is not 
cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for a bilateral shoulder disability.




CONCLUSIONS OF LAW


1.  The severance of the award of service connection for 
diabetes mellitus, hypertension, neuropathy of the bilateral 
lower extremities and peripheral arterial disease was 
improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.307, 3.309 (2008).

2.  The evidence added to the record since the RO's November 
2001 decision, denying the claim of entitlement to service 
connection for PTSD, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2008).

3.  New and material evidence has not been received since the 
RO's May 2005 decision, which denied a claim of entitlement 
to service connection for a bilateral shoulder disability; 
the claim for service connection for a bilateral shoulder 
disability is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance of Entitlement to Service Connection for 
Diabetes, et al

Pertinent Law and Regulations 

Revision of decisions

VA has specific regulatory provisions governing severing 
service connection awards.  The provisions of 38 C.F.R. § 
3.105 direct, in pertinent part, that service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions of § 
3.114 are for application.)  

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of opinions by the United 
States Court of Appeals for Veterans Claims (Court).  Most of 
these address the appeals of claimants seeking a finding of 
CUE in a past denial of benefits.  However, the Court has 
held that the standard is equally applicable to VA where the 
issue is severance of service connection based on CUE.  Once 
service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Service connection

Direct service connection may be established for a current 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), (b), (d), 3.304 (2008).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2008), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  If a 
veteran was exposed to an herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2008) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2008) are met, even there is no record of 
such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2008) are also not 
satisfied, then the veteran's claim shall fail.  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  Diabetes mellitus, type II, is one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) (2008); 
hence, the presumption is for application.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.309(a)(6)(iii) (2008).

Analysis 

The RO granted service connection for diabetes mellitus, 
hypertension, neuropathy of the bilateral lower extremities 
and peripheral arterial disease in an October 2003 decision.  
The claims were granted based on presumptive regulations.  In 
a February 2004, deferred rating decision the RO stated that 
in-country service was not established and the burden of 
proof now rests with VA to show that the evidence of record 
does not justify the grant.  

In a September 2005 rating decision, the RO proposed 
severance of the Veteran's diabetes mellitus, hypertension, 
neuropathy of the bilateral lower extremities and peripheral 
arterial disease on the basis of CUE in the October 2003 
decision.  The RO asserted that there was no evidence that 
the Veteran was on Vietnamese soil and therefore, that the 
presumptions regarding exposure to Agent Orange could not be 
conceded and service connection could not be established on 
that basis.  

The relevant evidence of record at the time of the October 
2003 rating decision was service treatment records, service 
personnel records, Spokane VA Medical Center records from 
November 2002 to May 2003, and a medical report from Dr. M.S. 
dated in August 2003.  The medical records show a diagnosis 
of diabetes and all associated complications.  In addition, 
the personnel records show that the Veteran was awarded a 
citation indicating that he arguably was present on 
Vietnamese soil.  The citation was awarded for "meritorious 
service in support of military operations in Vietnam from 9 
October 1965 to 3 February 1966... routinely performing 
hazardous search and rescue missions over hostile areas, 
frequently at distances as great as 250 miles from a safe 
landing site.  During this period, the squadron accomplished 
the first night rescue from enemy territory by a Navy 
helicopter in North Vietnam."  

The Board finds no "undebatable" error made in the RO's 
initial grant of benefits.  Rather, the evidence of record 
appears consistent with the grant of service connection on a 
presumptive basis.  Pursuant to Haas, the regulation requires 
the Veteran to have set foot within land borders of Vietnam 
for presumptive service connection to attach.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008); See also VAOPGCPREC 
27-97.  The evidence shows that the Veteran participated in a 
rescue on "enemy territory."  This information is 
sufficient to establish proof of in-country service.  VA has 
not provided evidence that the RO erred in the granting of 
service connection.  Therefore, the Board must find that the 
evidence of record does not establish that the awards of 
service connection for diabetes mellitus, hypertension, 
neuropathy of the bilateral lower extremities and peripheral 
arterial disease were clearly and unmistakably erroneous.  In 
the absence of such a finding, the Board concludes that the 
severance of the awards of service connection for diabetes 
mellitus, hypertension, neuropathy of the bilateral lower 
extremities and peripheral arterial disease, effective as of 
May 1, 2006, was improper.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
In light of the favorable resolution of the Veteran's service 
connection severance claims, any error that was committed 
with respect to either the duty to notify or the duty to 
assist was harmless and need not be discussed.

II.  New and Material Evidence 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

PTSD

In the November 2001 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that there was no evidence of a diagnosis of PTSD and no 
evidence of in-service trauma.  The relevant evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records for the period of 1963 to 1967, 
reserve service treatment records for the period of 1987 to 
1995 (which were not included in the formal review) and a VA 
examination dated in October 2001.  The Veteran was notified 
of the decision in November 2001.  He did not file an appeal 
however, and the November 2001 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006, the Veteran submitted a new claim for PTSD.  In 
order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the November 2001 rating 
decision includes Spokane VA Medical Center records from July 
2001 to May 2003, an excerpt taken from the Dictionary of 
American Naval Fighting Ships, a list of the Veteran's in-
service stressors dated in May 2006, Spokane VA Medical 
Center records from June 2003 to February 2009, Navy 
personnel file, VA Portland Medical Center records from 
November 2004 to March 2009, a letter from the Veteran's wife 
dated in November 2007, and transcripts from the DRO hearing 
in November 2007 and the Board hearing in April 2009.    

The Board finds that the evidence received since the November 
2001 rating decision is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  The evidence is also 
material.  It relates to a fact necessary to substantiate the 
claim and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.  The medical records show a current diagnosis of 
PTSD and a VA examiner related the Veteran's PTSD to his 
military service.  The service personnel records show that 
the Veteran served on the U.S.S. Hornet and received a 
citation for "rescuing several persons who crashed in 
hostile waters and evacuated numerous medical patients from 
destroyers."  This new evidence raises a reasonable 
possibility of substantiating the Veteran's claim, because it 
provides competent evidence of a current diagnosis, a medical 
nexus opinion and possible in-service stressors.  Thus, this 
evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the November 2001 rating decision is new and material, 
and the claim of entitlement to service connection for PTSD 
is reopened.  The reopened claim is discussed in the remand 
portion of the decision.

Bilateral Shoulder Disability 

In the May 2005 rating decision, the RO denied the claim for 
entitlement to service connection for a bilateral shoulder 
disability on the basis that there was no evidence of a 
chronic disability in service or of a current disability.  
The relevant evidence of record at the time of the decision 
consisted of the Veteran's service treatment records for the 
period of 1963 to 1967, reserve service treatment records for 
the period of 1987 to 1995, Spokane VA Medical Center records 
from July 2001 to May 2003, and a VA examination dated in 
September 2001.  The Veteran was notified of the decision in 
May 2005 (the notice is erroneously marked 2004).  He did not 
file an appeal however, and the May 2005 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2006, the Veteran submitted a new claim for a 
shoulder disability.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The evidence submitted since the May 2005 rating decision 
includes Spokane VA Medical Center records from June 2003 to 
February 2009, Navy personnel file, VA Portland Medical 
Center records from November 2004 to March 2009, a letter 
from the Veteran's wife dated in November 2007, and 
transcripts from the DRO hearing in November 2007 and the 
Board hearing in April 2009.    

The Board finds that the evidence received since the May 2005 
rating decision is new.  It was not previously of record, and 
is neither cumulative nor redundant of evidence previously 
considered by the RO.  However, the evidence is not material 
as the new evidence provides no additional evidence with 
which to substantiate the claim.  In current medical records, 
the examiner records the Veteran's assertion that he fell off 
a ladder in service and injured his left shoulder.  The 
examiner notes the Veteran's contentions but does not make a 
diagnosis or relate any disorder to service.  The evidence 
fails to raise a reasonable possibility of substantiating the 
claim.  

As there is no evidence of a link between a bilateral 
shoulder disability and service, the Board does not find that 
there is material evidence with which to reopen the Veteran's 
claim.  As there is no new and material evidence before the 
Board, the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in March 2004.  As to informing the Veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that, on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The March 2004 
letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  He was told to submit any medical records or 
evidence in his possession that pertained to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
November 2006 letter contained this notice, stating what is 
necessary to establish a claim for service connection and 
informed the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in an 
April 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  The Veteran also 
received a VA examination addressing his shoulder disability 
in September 2001. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Severance of diabetes mellitus, hypertension, neuropathy of 
the bilateral lower extremities and peripheral arterial 
disease, as of May 1, 2006, was improper and the 
reinstatement of benefits is warranted; the appeal is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

New and material evidence having not been received, the claim 
of entitlement to service connection for a bilateral shoulder 
disability is final and is not reopened.  The appeal is 
denied.


REMAND

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is currently 
before the Board.  However, the record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The record reflects a current diagnosis of PTSD and a medical 
opinion relating the Veteran's PTSD to his service.  However, 
no effort was made by the RO to verify the Veteran's alleged 
in-service stressors with the U.S. Army and Joint Services, 
Records Research Center (JSRRC) or any other appropriate 
service department.  The Veteran asserts that in May or June 
1967 he was instructed to clean out a helicopter that was 
being unloaded and saw body parts disfigured and strewn 
about.  He cleaned the helicopter of blood, human waste and 
urine.  In addition, the Veteran submitted records of his 
service on the U.S.S. Hornet and received a citation for his 
participation in rescue missions.  The citation notes 
"meritorious service in support of military operations in 
Vietnam from 9 October 1965 to 3 February 1966... routinely 
performing hazardous search and rescue missions over hostile 
areas, frequently at distances as great as 250 miles from a 
safe landing site.  During this period, the squadron 
accomplished the first night rescue from enemy territory by a 
Navy helicopter in North Vietnam."

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward any 
information capable of possible 
substantiation of in-service stressors to 
the U.S. Army and Joint Services, Records 
Research Center (JSRRC), 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802; and request 
evidence towards substantiation of the 
claimed stressors.  Additionally, if 
necessary, contact other appropriate 
service departments, e.g. the Department 
of Navy, to obtain pertinent information.

2.  If, and only if, an alleged stressful 
event is verified, the Veteran should then 
be scheduled for an appropriate VA 
examination.  Any stressors that have been 
verified should be made known to the 
examiner.  The examiner must then render 
an opinion as to whether the Veteran has 
PTSD, resulting from a verified experience 
occurring during service - the examiner 
must state the specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  The 
claims file should be made available to 
the examiner, who must acknowledge receipt 
and review of the claims file in any 
report generated as a result of the 
examination.

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The appropriate 
time within which to respond should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


